Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/959,479, TOLERANCE COMPENSATION DEVICE FOR FLAT COMPONENTS, filed on 7/1/20.

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 3/10/21 is acknowledged.
	Claims 20-21 read on non-elected species III with the tolerance slider in guided in the first recess.   Therefore, claims 20-21 are withdrawn to non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "its end face edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28, line 4, “the first and the second recess” should be changed to ---the first and second recesses--- for clarification.
Claims 15-19 and 22-29 are rejected as depending on rejected claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,413 to Chen in view of US Patent Application Publication # 2012/0068027 to Tyner in view of US Patent # 8,727,294 to Harms.
	Chen teaches a compensation comprising a flat part with a first recess (224) for receiving a bolt (5) and a tolerance slider (3) with a second recess (33) for receiving the bolt.  The flat part has a longitudinal axis extending from an end face edge in the longitudinal direction and a transversal axis extending transversally to the longitudinal axis.  The first recess has a greater extent in a direction along the longitudinal axis of the flat part than the second recess in that direction.  The first recess has an 
	Chen teaches the flat part but fails to teach the flat part is slotted from the front face edge into the first recess.  Tyner teaches the flat part (22a-c) is slotted (48, 50) from the front face edge into the first recess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s flat plate with slotted from the front face edge into the first recess as taught by Tyner to “to flex independently of the other retaining elements.  The degree of flexibility can be controlled by changing the depth and width of the notches” (section 0050 in Tyner’s invention). 
. 

	



    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 4,848,858 to Suzuki
US Patent Application Publication # 2010/0258697 to Tseng
US Patent Application Publication # 2011/0042535 to Cheng


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/30/21